EXHIBIT 10.1

RESIGNATION AGREEMENT

This Agreement by and between Robert P. Cummins (“Mr. Cummins”) a resident of
Houston, Texas, and Cyberonics, Inc. (“Cyberonics” or “Company”), a Delaware
corporation, is made and effective this 17th day of November, 2006 (“Effective
Date”).

Whereas, Mr. Cummins is employed by Cyberonics as Chairman of the Board of
Directors (“Board”), President, and Chief Executive Officer pursuant to an
Employment Agreement dated August 5, 2005 and effective through August 5, 2010
(“Employment Agreement”);

Whereas, Mr. Cummins is a member of the Board of Cyberonics;

Whereas, Cyberonics has granted Mr. Cummins stock options pursuant to agreements
providing grant dates of October 13, 1997; June 8, 2000; June 9, 2000; June 25,
2001; May 14, 2002; June 2, 2003; and June 15, 2004 (collectively, “Stock Option
Agreements”);

Whereas, effective immediately, Mr. Cummins desires voluntarily to resign as
Chairman of the Board, Chief Executive Officer, President, member of the Board
of Cyberonics and all other positions he may have with Cyberonics or any
affiliated company, and Cyberonics desires to accept such resignation effective
immediately;

Whereas, in connection with Mr. Cummins’ resignation, the parties desire to
amend and restate their rights and obligations with respect to each other;

Now, therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Mr. Cummins and Cyberonics agree:

1. To be effective immediately, Mr. Cummins hereby resigns as Chairman of the
Board, Chief Executive Officer and President of Cyberonics, as a member of the
Board of Cyberonics, and from all other positions he may hold with Cyberonics or
any affiliated company, and Cyberonics hereby accepts Mr. Cummins’ resignation
from all such positions.

2. Within five (5) business days of the Effective Date of this Agreement,
Cyberonics shall pay Mr. Cummins in cash one million seven hundred sixteen
thousand four dollars and twenty-three cents ($1,716,004.23). The parties
acknowledge that the foregoing cash payment includes the “Gross-Up Payment” (as
defined in Paragraph 6(f) of the Employment Agreement). Paragraph 6(f) of the
Employment Agreement is hereby incorporated in this Paragraph by reference
solely for the purpose of effecting adjustments to that Gross-Up Payment as
provided therein.

3. Cyberonics shall cause all stock options previously granted Mr. Cummins
pursuant to the Stock Option Agreements and all shares of restricted stock
previously granted to Mr. Cummins pursuant to Restricted Stock Agreements which
have not previously vested immediately to vest on the Effective Date. All
options granted by such agreements shall become fully exercisable and all shares
of restricted stock shall become freely tradable, subject to such restrictions,
if any, as required by federal law or regulation or the regulation of any stock
exchange. Any exercise of such options shall be according to the terms and
conditions of the Stock Option Agreements and the stock option plans pursuant to
which such options were granted; provided, however, if the Company and its
public accountants determine that it is required by U.S. Generally Accepted
Accounting Principles that Mr. Cummins’ June 25, 2001 or June 2, 2003 options
must be restated in the next Annual Report on Form 10-K filed with the SEC, the
exercise price for such options shall be adjusted to satisfy the requirements of
the plan(s). Such options shall remain exercisable until the earlier of (a)
expiration of the original grant for such options or (b) December 31, 2007 after
which such options shall terminate and shall no longer be exercisable.
Cyberonics shall also cause the remaining eighty thousand (80,000) unvested
restricted shares of Cyberonics common stock issued to Mr. Cummins on August 5,
2005 to become immediately vested on the Effective Date.

4. Within one week of the Effective Date, Cyberonics shall issue to Mr. Cummins
seventy-five thousand (75,000) shares of Cyberonics common stock (“Shares”). The
issuance and re-sale of the Shares shall not be registered under the Securities
Act of 1933, as amended. Mr. Cummins acknowledges that the Company has no
obligation to register the re-sale of the Shares except as set forth below in
this Paragraph 4. The certificate(s) representing the Shares shall bear an
appropriate legend as follows: “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

If prior to the first anniversary of the Effective Date, Cyberonics proposes to
file a “Registration Statement,” as defined herein, it will give written notice
(the “Registration Notice”) to Mr. Cummins of such registration. Cyberonics will
deliver the Registration Notice at least fifteen (15) days prior to such filing.
“Registration Statement” means a registration statement filed by Cyberonics with
the Commission for a public offering and sale of Cyberonics’ common stock;
“Registration Statement” shall not include: (i) a registration statement on Form
S-8 or Form S-4, or their successors, or any other form for a similar limited
purpose, or (ii) any registration statement covering securities proposed to be
issued in exchange for securities or assets of another corporation, or (iii) any
registration for Cyberonics’ outstanding 3.0% Senior Subordinated Convertible
Notes due 2012 (“Notes”), any securities issued in exchange for the Notes and/or
the common stock issuable upon conversion of the Notes or any securities issued
in exchange for the Notes. Upon the written request of Mr. Cummins, given within
ten (10) days after Cyberonics delivers the Registration Notice, Cyberonics
shall include in the Registration Statement those Shares which Mr. Cummins
requests to be registered. Mr. Cummins’ request shall state the intended method
of disposition of such Registrable Shares.

In connection with any registration effected hereunder, Mr. Cummins shall
provide Cyberonics with all the information relative to the Shares, the selling
stockholder and the method of disposition required by Cyberonics to complete the
requested registration. If the offering that is the subject of a Registration
Statement is an underwritten offering, Mr. Cummins shall enter into the same
underwriting agreement which Cyberonics enters into with the underwriter(s)
selected by Cyberonics for such underwriting and give such indemnifications as
are customary for a selling stockholder. If Mr. Cummins fails to provide any
requested information, timely execute any underwriting or indemnification
agreement or to take any other action required hereunder, the Shares may be
excluded from the Registration Statement.

Cyberonics shall have the right in its sole discretion to (i) postpone or
withdraw any Registration Statement effected pursuant to this Paragraph 4 before
the effective date of such registration, and (ii) to suspend or discontinue any
Registration Statement at any time after its effective date. Cyberonics shall be
solely responsible for all costs and fees associated with registering the Shares
in such Registration Statement.

5. Within five (5) business days after Cyberonics next files an Annual Report on
Form 10-K with the Securities and Exchange Commission (the “10-K Filing Date”),
Cyberonics shall pay Mr. Cummins an amount equal to the sum of (a) the “Computed
Share Price” multiplied by seventy-five thousand (75,000), and (b) the “Gross-Up
Payment” (as defined in Paragraph 6(f) of the Employment Agreement) for the
foregoing product. “Computed Share Price” shall be the average closing price per
share of Cyberonics’ common stock on the Nasdaq Global Market for the period
beginning with the next trading day after the Effective Date and ending with,
and including, the first trading day after the 10-K Filing Date; provided,
however, if the average closing price per share differs by more than two
dollars, plus or minus, from the closing price per share on the Effective Date,
the “Computed Share Price” shall be equal to the closing price per share on the
Effective Date plus or minus, as the case may be, two dollars ($2.00). Paragraph
6(f) of the Employment Agreement is hereby incorporated into this Paragraph by
reference solely for the purpose of effecting adjustments to the Gross-Up
Payment as provided therein.

6. If Mr. Cummins elects to continue medical and dental coverage (including
dependent coverage) under Cyberonics’ medical and dental insurance programs
pursuant to the Consolidated Omnibus Reconciliation Act (“COBRA”), Cyberonics
shall pay the premium for such coverage until the first annual anniversary of
the Effective Date. Such coverage shall be at the same level of coverage
received by Mr. Cummins during the last 12 months of his employment or, if
coverage provided to the then current CEO is more favorable, and if Cyberonics
can obtain such coverage at a commercially reasonable rate, then Cyberonics
shall provide the more favorable coverage.

7. Mr. Cummins shall receive such benefits as he may have from the Cyberonics’
pension and welfare benefit plans according to the terms and conditions of those
plans pursuant to any elections made by Mr. Cummins.

8. The Indemnity Agreement dated August 1, 2003 and the letter agreement
regarding the Advancement of Attorney’s Fees dated September 28, 2006 between
Mr. Cummins and Cyberonics shall remain in full force and effect. Cyberonics
agrees to pay within five business (5) days of the Effective Date all reasonable
legal fees and expenses incurred by Mr. Cummins since October 1, 2006 in
connection with negotiations relating to his employment agreement and his
resignation.

9. Sections 10, 11, and 12 of the Employment Agreement shall remain in full
force and effect; provided however, that Cyberonics agrees that with respect to
Section 12 of the Employment Agreement Mr. Cummins shall no longer be subject to
such restrictions beginning six (6) months from the Effective Date.

10. Except as expressly set forth in this Resignation Agreement, the Employment
Agreement is superseded and extinguished by this Agreement.

11. On reasonable notice and request of Cyberonics’ General Counsel or such
other person designated by the Board, Mr. Cummins shall cooperate with
Cyberonics in all matters related to his employment with Cyberonics or the
winding up of any pending work and the orderly transfer of such work; any
investigation or inquiry undertaken by Cyberonics, its Board or any committee of
the Board, or any governmental agency or stock exchange including without
limitation the Securities Exchange Commission, the Department of Justice and The
Nasdaq Stock Market, Inc.; and with respect to any litigation or administrative
proceeding against Cyberonics or any employee, officer, or director of
Cyberonics provided such cooperation as described above is not unduly burdensome
and does not interfere with other employment, his personal affairs or any
previously scheduled employment or business commitment of Mr. Cummins that
cannot be rescheduled. Mr. Cummins agrees to use his best efforts to reschedule
any such commitments and Cyberonics agrees that it will use its best efforts to
attempt to minimize the amount of time it may require of Mr. Cummins. Cyberonics
also agrees to pay Mr. Cummins his reasonable expenses, including without
limitation, travel, legal, accounting, and other related expenses.

12. If the Company and its public accountants determine that it is required by
U.S. Generally Accepted Accounting Principles to make a restatement in the next
Annual Report on Form 10K filed with the SEC that would have resulted in
Mr. Cummins not earning a bonus for any such period, then Mr. Cummins shall
within five (5) business days of receiving notice of such restatement repay to
Cyberonics that portion of any bonus that would not have been earned had the
restated financial reports been used to calculate such bonus. The notice from
Cyberonics to Mr. Cummins shall be sent after the restatement is filed and shall
contain a detailed explanation with supporting documentation of how and why such
bonus was recalculated.

13. Mr. Cummins will deliver to Cyberonics within ten (10) business days all
business records in his possession, custody, or control, including without
limitation all analyses, correspondence, data, or information, memoranda, notes,
records, documents, or other materials (in whatever form maintained, whether
electronic, hard copy or otherwise) composed or received by Mr. Cummins, solely
or jointly with others, related in any manner to the past, present, or
anticipated business of Cyberonics or any affiliated company and all property
owned by Cyberonics or any affiliated company. Mr. Cummins represents and agrees
that he has no claim or right, title or interest in any property designated on
Cyberonics’ records as property or assets of Cyberonics. Mr. Cummins shall,
within ten (10) business days of the Effective Date, remove all property owned
by him from Cyberonics’ premises. This paragraph does not apply to any personal
documents, records, or property of Mr. Cummins as well as any documents that are
attorney/client privileged between Mr. Cummins and his personal counsel or
constitute work product of Mr. Cummins or his personal counsel.

14. Except as provided herein, Mr. Cummins does hereby release, acquit, and
discharge Cyberonics, its directors, officers, employees, agents, attorneys, and
representatives, past and present, and Cyberonics does hereby release, acquit
and discharge Mr. Cummins, from any and all claims and from any and all causes
of action of any kind or character, whether now known or not known, either may
have with respect to bonuses, compensation, expenses, remuneration, salary or
wages payable under his Employment Agreement. The payments or consideration
provided in paragraphs 2, 3, 4, and 5 of this Agreement are in full satisfaction
and compromise of any obligations which Cyberonics may have to Mr. Cummins for
compensation or payments including without limitation any and all claims for
salary, bonuses, severance, stock, stock options or tax gross-up payments.

15. Should any provision of this Agreement be held to be invalid or wholly or
partially unenforceable by a final, non-appealable judgment in a court of
competent jurisdiction, such holding shall not invalidate or void the remainder
of this Agreement, and those portions held to be invalid or unenforceable shall
be revised and reduced in scope so as to be valid and enforceable or, if such is
not possible, then such portions shall be deemed to have been wholly excluded
with the same force and effect as if it had never been included herein.

16. The parties understand and agree that the terms of this Agreement are to
compromise doubtful and disputed claims between them, avoid litigation, and buy
peace, and that no statement or consideration herein shall be construed as an
admission of any claim, such admissions being expressly denied.

17. Mr. Cummins and Cyberonics, its directors, officers, employees,
representatives, attorneys, and agents of Cyberonics shall not make any public
or private statement with respect to each other (including, as to Mr. Cummins,
any statement with respect to the directors, officers, employees,
representatives, attorneys, and agents of Cyberonics) which are derogatory or
may tend to injure such person in its or their business, public or private
affairs. The foregoing obligations shall not apply to information required to be
disclosed or requested by any governmental agency, court or stock exchange, or
any law, rule or regulation.

18. This Agreement shall be governed by and construed and enforced, in all
respects, in accordance with the laws of the State of Texas without regard to
conflict of all principals unless preempted by federal law, in which case
federal law shall govern.

19. Except as expressly provided herein, this Agreement supersedes, replaces,
and merges all previous agreements and discussions relating to Mr. Cummins’
resignation from all positions with Cyberonics and constitutes the entire
agreement between Mr. Cummins and Cyberonics with respect to Mr. Cummins’
resignation. The parties execute this Agreement without reliance on any
representation or promise, of any kind or character, not expressly set forth
herein. This Agreement may not be changed or terminated orally, and no change,
termination, or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties, and
in the case of Cyberonics, by an authorized officer.

20. Except with respect to injunctive relief in the event of an alleged breach
of the obligations set forth in the Employment Agreement paragraphs 10, 11 and
12 or as may be required under the terms and conditions of any benefit plan, all
disputes or controversies, if any, arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in Houston, Texas in accordance with the Employment Dispute
Resolution rules of the American Arbitration Association then in effect. The
decision of the Arbitrator shall be final and binding. Judgment may be entered
on the Arbitrator’s award in any court having jurisdiction. Cyberonics agrees to
pay all Arbitrator’s fees and expenses incurred in connection with the
arbitration.

21. Any notices required or permitted to be given under this Agreement shall be
properly made if delivered, in the case of Cyberonics, to:

100 Cyberonics Boulevard
Houston, Texas
Attention: General Counsel

In the case of Mr. Cummins to:
916 Hickory Hollow
Houston, Texas 77024

22. Mr. Cummins shall be solely responsible for payment of all taxes incurred
with respect to the payments set forth herein, including but not limited to
federal income and excise taxes subject to Cyberonics’ obligations under federal
tax laws or applicable regulations.

23. This Agreement shall be for the benefit of and binding upon the parties and
their respective heirs, personal representatives, legal representatives,
successors and, as to Cyberonics, assigns, including without limitation, any
successor to Cyberonics by merger, consolidation, sale of stock or assets, or
otherwise.

In witness whereof, the parties have caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument, at Houston, Harris County, Texas
on the Effective Date.

/S/ Robert P. Cummins
Robert P. Cummins

Cyberonics, Inc.

By:/S/ David S. Wise

